763 F.2d 187
119 L.R.R.M. (BNA) 2288, 102 Lab.Cas.  P 11,430
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MEATING PLACE AT SYLVAN GLEN, INC. d/b/a Double EagleRestaurant, Respondent.
No. 84-5402.
United States Court of Appeals,Sixth Circuit.
Argued April 9, 1985.Decided April 24, 1985.

On Application for Enforcement of an Order of the National Labor Relations Board.
Elliott Moore, Deputy Associate General Counsel, Washington, D.C., for N.L.R.B.
John P. O'Hara, Jr., Bloomfield Hills, Mich., for respondent.


1
Before ENGEL and JONES, Circuit Judges, and HOLSCHUH, District Court Judge.*

ORDER

2
On petition to enforce an order of the National Labor Relations Board,


3
This cause came on to be heard on the record of the Board, the briefs and oral argument of the parties.  Upon due consideration thereof the Court finds that the findings and order of the Board are supported by substantial evidence on the record as a whole.


4
It is therefore ORDERED that the order of the Board in this case hereby is enforced and the cross petition is denied.



*
 Hon. John D. Holschuh, United States District Judge, Southern District of Ohio, sitting by designation